Citation Nr: 1001625	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a compensable rating for left shoulder 
dislocation for the period prior to April 17, 2008.

3.  Entitlement to a rating in excess of 10 percent for left 
shoulder dislocation for the period beginning April 17, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1971. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision issued by the RO that confirmed an continued 
noncompensable (zero percent) ratings for hypertension and a 
left shoulder disorder.  The Veteran appealed that decision, 
and in September 2006, the Board granted a 10 percent rating 
for the hypertension, but denied a compensable rating for the 
left shoulder disorder.  The Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claim 
(Court).  In the October 2007 Joint Motion, and subsequent 
Court order, the parties (Court) agreed that remand was 
necessary to provide the Veteran with current VA examinations 
to evaluate the severity of his hypertension and left 
shoulder disabilities.

In compliance with the Court order, the Board remanded the 
issues on appeal to the RO for the purpose of scheduling the 
Veteran for VA examinations to evaluate the severity of his 
hypertension and left shoulder disabilities.  In April 2008 
the Veteran underwent VA examinations to evaluate the current 
severity of his hypertension and left shoulder disabilities.  

The issue of entitlement to a rating in excess of 10 percent 
for hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to April 17, 2008, the Veteran's 
left shoulder disability was manifested by residual mild 
bicipital bursitis with minimal limitation of flexion.  
Dislocation, arthritis, ankylosis or limitation of motion at 
shoulder level are not demonstrated by the evidence of 
record.

2.  For the period beginning April 17, 2008, the Veteran's 
left shoulder disability is manifested by arthritis and some 
limitation of motion.  Dislocation, ankylosis or limitation 
of motion at the shoulder level are not demonstrated by the 
evidence of record.


CONCLUSIONS OF LAW

1.  For the period prior to April 17, 2008, the criteria for 
the assignment of a compensable evaluation for the left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a Diagnostic Code 5202 
(2009).

2.  For the period beginning on April 17, 2008, the criteria 
for the assignment of an evaluation in excess of 10 percent 
for the left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Codes 5003, 5200-5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2002 and January 2008.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the left 
shoulder disability and hypertension in a notice of 
disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in 
January 2008.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.



Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2009).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).

  
38 C.F.R. § 4.71, Plate I (2009)


Factual Background

In a December 1971 rating decision, the RO granted service 
connection for residuals, dislocation of left shoulder and 
assigned a 20 percent rating for the disability, effective 
November 12, 1971.  The rating was based on service treatment 
records showing dislocation of the left shoulder in service.  
In a February 1974 rating decision, the RO reduced the 
evaluation for the left shoulder disability to 
noncompensable, effective May 1, 1974.  The action was based 
on a November 1973 VA orthopedic examination that noted no 
muscular atrophy or spasm, a normal range of motion and 
normal x-ray film of the left shoulder.  The Veteran did not 
appeal that decision.  

The Veteran filed his present claim in July 2002 and his 
claim for entitlement to a compensable evaluation was denied.  
In May 2008, the RO increased the evaluation for the left 
shoulder disability to 10 percent, effective April 17, 2008.  
Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the Veteran's claim for an 
increased evaluation for the left shoulder disability remains 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).  

In an October 2002 VA examination report, the Veteran 
complained of soreness in the left shoulder.  He reported 
that he redislocated his left shoulder throwing a ball in 
1980.  He had no treatment for, surgery on, flare up of or 
dislocation of the left shoulder.  He could not lift any 
heavy weight.  He was employed as a postal inspector and did 
not life any heavy weight.  He was independent in activities 
of daily living.  He was left hand dominant.  He had 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness or heat.  There was some 
tenderness in the bicipital groove.  However, the joint was 
not painful.  Impingement, apprehension and Yergason tests 
were negative.  There was no ankylosis.  He had 140 degrees 
of flexion, 180 degrees of abduction and 90 degrees of 
internal and external rotation.  The reported x-ray film was 
negative and showed no signs of fracture.  The diagnosis was 
resolved left shoulder dislocation with residual mild 
bicipital bursitis in the left shoulder.  The examiner noted 
that there was no additional limitation of motion due to 
flare up, pain, weakened movement, excess fatigability, 
incoordination or repeated use.  Range of motion of the left 
shoulder was full; however, there was minor tenderness over 
the bicipital groove.

In an April 2008 VA examination, the Veteran complained of 
shoulder instability and pain with certain motions since his 
initial injury.  He was unable to throw balls and avoided any 
overhead activity.  He reported that he had only had two 
dislocations since 1971.  However, he did have daily pain, 
including pain with daily activities and overhead activities, 
could not play sports and could not do anything overhead 
above eye level.  He reported pain with lifting heavy 
objects; however, he had no flareups, incapacitating 
episodes, or problems with repetitive use.  He did complain 
of pain and discomfort with daily activities above eye level.

Objectively, there were no deformities of the left shoulder.  
Left shoulder flexion was to 180 degrees, abduction was to 
180 degrees, external rotation to was 85 degrees and internal 
rotation to was 90 degrees.  He had full motor strength in 
all planes of motion.  He had positive impingement sign, 
apprehension test and crepitus of the left shoulder.  He had 
pain with AC joint compression; however, he had no 
instability of the shoulder.  After repetitive motion there 
was an additional loss of 15 degrees of abduction and 10 
degrees of flexion secondary to pain.  There was no 
additional loss due to fatigue or lack of coordination.  X-
ray film results showed stable mild degenerative changes of 
the glenohumeral and acromioclavicular joints.  It was 
reported that previous x-ray results from March 2007 were 
normal.  The assessment was status post left shoulder 
dislocation with shoulder impingement syndrome and left 
shoulder degenerative joint disease. 

Analysis

Period prior to April 17, 2008

The Board has reviewed the evidence of record.  For the 
period prior to April 17, 2008, a compensable rating is not 
warranted.  In this regard, in the October 2002 VA 
examination report the left shoulder had 140 degrees of 
flexion, normal abduction, internal rotation and external 
rotation.  Additionally, it was reported that an x-ray study 
was negative and showed no signs of fracture.  The criteria 
for a compensable rating would require objective evidence of 
arthritis and some limitation of motion, ankylosis, 
limitation of motion of the shoulder at shoulder level, 
infrequent recurrent episodes of dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or malunion of the clavicle or scapula.  
During this period in question, such impairment was not 
documented.

The Board is aware Veteran contends that the Board has not 
fulfilled its duty to assist by obtaining a copy of the x-ray 
examination performed in October 2002.  However, the Board 
observes that such report is sufficiently detailed in the 
October 2002 VA examination report (x-ray was negative).  
Other pertinent records on file are consistent with the 
reported findings, specifically, the April 2008 VA 
examination report documenting normal March 2007 x-ray 
findings.  Thus, to remand this case to obtain the October 
2002 x-ray would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As such, the Board finds that 
the Veteran is not entitled to a compensable rating for the 
period prior to April 17, 2008.

Period beginning on April 17, 2008

Given its review of the medical evidence of record during 
this time period, the Board finds that a rating in excess of 
10 percent is not warranted.  In this regard, in the April 
2008 VA examination, the Veteran had normal flexion, 
abduction and internal rotation; he had 85 degrees of 
external rotation.  He did have an additional loss of 15 
degrees of abduction and 10 degrees of flexion secondary to 
pain following repetitive motion.  See DeLuca supra.  
Additionally, x-ray reports confirmed stable mild 
degenerative changes of the glenohumeral and 
acromioclavicular joints.  In this regard, a 10 percent 
evaluation is warranted for arthritis with some limitation of 
motion.  The criteria for a higher rating would require 
ankylosis, limitation of motion of the shoulder at shoulder 
level, infrequent recurrent episodes of dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or malunion of the clavicle or scapula.  Such 
impairment was not documented.  

The Veteran contends that his April 2008 VA examination was 
inadequate.  The reported findings in the examination report 
are sufficiently detailed with recorded history, clinical 
findings, to include the Veteran's range of motion of the 
left shoulder (including discussion of additional loss of 
motion following repetitive use) and pertinent diagnoses.  
Additionally, it is not shown that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the Veteran's left 
shoulder disability.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there 
is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to his left shoulder that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating during the 
appeal period.  The Veteran's impairment is contemplated by 
the schedular rating assigned. 


ORDER

A compensable rating for left shoulder dislocation for the 
period prior to April 17, 2008 is denied.

A rating in excess of 10 percent for left shoulder 
dislocation for the period beginning on April 17, 2008 is 
denied.



REMAND

With regard to the Veteran's claim for an increased rating 
for hypertension, the claims file reflects that a remand of 
this claim is warranted, even though such will, regrettably, 
further delay a final decision on this claim on appeal.

In the July 2006 Informal Hearing Presentation, it was 
asserted that the Veteran received semi-annual checks of his 
blood pressure at the VA.  Prior to the April 2008 VA 
examination report, the last VA treatment report of record 
was a March 2005 VA treatment record documenting his blood 
pressure as 134/78.  Any VA medical records that are not in 
the claims file are nevertheless considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Prior to the Board's adjudication of the Veteran's claim in 
this regard, the RO should obtain any existing VA medical 
treatment records not of record, particularly any such 
records dated from March 2005 to the present.  See Bell 
supra; see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.").  During 
the April 2008 VA medical examination, the Veteran stated 
that his primary health care provider was outside the VA 
system.  Since VA is on notice that private medical records 
pertinent to this claim exist, an attempt should be made to 
obtained those records.  

To that end, the Board notes that regulations provide that VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, such as 
the VA.  Such efforts to obtain records from a Federal 
department or agency, such as VA will end only if concluded 
that the records sought do not exist or that further efforts 
to obtain the records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  If the RO is unable to obtain any of the 
above records, or after continued efforts to obtain any of 
the above records it is concluded that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, the appellant should be notified 
accordingly.  See 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his 
hypertension since March 2005.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After completion of all indicated 
development, the Veteran's claim of 
entitlement to a rating in excess of 10 
percent for the hypertension should be 
readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


